Citation Nr: 9916732	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis on a 
direct basis or as secondary to service-connected residuals 
of a shell fragment wound, muscle group I, left; service-
connected retained shrapnel in the right arm; and/or service-
connected retained shrapnel in the left neck.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD), on appeal from the initial grant of service 
connection.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound, muscle 
group I, left, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected retained shrapnel in the right 
arm.

5.  Entitlement to an increased (compensable) disability 
rating for service-connected retained shrapnel in the left 
neck.

6.  Entitlement to an effective date earlier than August 21, 
1997, for an award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for arthritis on a direct basis or as secondary to 
service-connected residuals of a shell fragment wound, muscle 
group I, left, service-connected retained shrapnel in the 
right arm, and/or service-connected retained shrapnel in the 
left neck; granted entitlement to service connection for 
PTSD, evaluated as 30 percent disabling, effective from 
August 21, 1997; denied entitlement to a disability rating in 
excess of 10 percent for service-connected residuals of a 
shell fragment wound, muscle group I, left; and denied 
entitlement to compensable disability ratings for service-
connected retained shrapnel in the right arm and service-
connected retained shrapnel in the left neck.

Appellate review of the veteran's claims at this time would 
be premature.  He has requested that he be scheduled for a 
personal hearing before a traveling Member of the Board.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to accord due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



